EXHIBIT 10.3

 

INSIGNIA SYSTEMS, INC.

2013 EXECUTIVE OFFICER INCENTIVE BONUS PLAN

 

1.        Purpose. The purpose of this Plan is to assist the corporation in
retaining and motivating certain officers of the corporation for the benefit of
the corporation and its shareholders.

 

2.        Eligibility. The employees eligible to participate in this Plan are
the individuals employed in the following positions as of the date of adoption
of the Plan:

 

·President and Chief Operating Officer

·Chief Financial Officer

 

An eligible employee must be employed on December 31, 2013 to earn a bonus,
except as provided under section 10 below.

 

3.        Duration of Plan. This Plan shall be effective for the corporation’s
fiscal year ending December 31, 2013.

 

4.        Bonus Amounts. Each eligible employee may earn a bonus in 2013, equal
to a specified percentage of his then base salary as of December 31, 2013, based
upon the amount of POPS revenue and corporate operating income, earned by the
Company in 2013. The calculation of corporate operating income shall be
exclusive of any non-recurring items, as approved by the Compensation Committee.

 

Attached is a schedule showing different tiers of bonus levels, and the minimum
amounts of POPS revenue and corporate operating income required to earn the
bonus payable at each tier. If the amount of POPS revenue and/or corporate
operating income earned by the Company in 2013 increases above the minimum
amounts required for any tier, but does not reach the minimum amounts required
for the next tier, the bonus percentages payable within such tier shall increase
proportionately.

 

5.        Calculation and Approval of Bonuses. Bonus amounts shall be calculated
by the corporation’s CFO based on the accounting methods and procedures used in
preparing the corporation’s audited financial statements for 2013.

 

All bonus calculations shall be reviewed and approved by the Compensation
Committee prior to payment. The Compensation Committee retains sole and absolute
discretion to increase, decrease or otherwise modify any bonus payable to any
eligible employee.

 

6.        Payment of Bonuses. Earned bonuses shall be paid as soon as
administratively feasible after December 31, 2013. All payments shall be reduced
by applicable withholdings.

 

7.        Non-Assignability. An eligible employee may not assign or transfer his
right to payment under this Plan, except to his heirs in the event of his death
after December 31, 2013 and prior to payment, and his right to payment may not
be attached by his creditors.

 

8.        No Continued Employment. Nothing contained in this Plan shall be
construed as guaranteeing continued employment to any eligible employee.

 

9.        Administration. The Plan shall be administered by the Compensation
Committee, which shall have the authority to construe and interpret the Plan,
and determine amounts payable under the Plan.

 

1

 

 

10.      Change of Control. Should a change of control occur, as defined in any
change of control or similar agreement between the corporation and the
executive, and there is a subsequent termination of employment triggering the
corporation’s obligations under that change of control agreement, the eligible
employee will be entitled to receive a pro-rata portion of the amount of bonus
that would be paid if the year-to-date financial performance were extrapolated
for the year based upon that information and the prospects for the balance of
the fiscal year as the Compensation Committee will determine.

 

 

SCHEDULE

 

 

 

  POPS Revenue-Based Bonus Bonus Tier Minimum POPS
Revenue Bonus as
Percentage
of Salary Minimum approx. 87% of Target 7.0% Plan 100% of Target 12.0% Exceed
approx.109% of Target 20.0% Significantly Exceed approx. 117% of Target 40.0%

 

 

 

  Corporate Operating Income-Based Bonus Bonus Tier Minimum Corporate
Operating Income Bonus as
Percentage
of Salary Minimum 40% of Target 5.0% Plan 100% of Target 10.0% Exceed 160% of
Target 20.0% Significantly Exceed 200% of Target 30.0%

 

 

 

 

 

 



2

 

 

 

 

 

 

 

 

 

